EXHIBIT 10.2
 
AMENDED AND RESTATED GUARANTY
 
This Amended and Restated Guaranty is made as of August 3, 2011 by the
undersigned guarantors (each a “Guarantor” and any and all collectively, the
“Guarantors”) to Comerica Bank, as the Agent (“Agent”) for and on behalf of the
Lenders (as defined below).
 
RECITALS
 
A.           Multimedia Games, Inc., a Delaware corporation (formerly known as
MegaBingo, Inc.) (“Multimedia”) and MGAM Systems, Inc., a Delaware corporation
(“MGAM”, together with Multimedia, “Borrowers”, and each a “Borrower”), Agent
and certain financial institutions are parties to a Revolving Credit Agreement
dated as of April 27, 2007, as amended by Amendment to Credit Agreement dated
October 26, 2007, the Second Amendment to Credit Agreement dated December 20,
2007, the Third Amendment to Credit Agreement dated July 22, 2009, and the
Fourth Amendment to Credit Agreement dated April 6, 2010 (the “Prior Credit
Agreement”), pursuant to which the lenders extended certain financial
accommodations to the Borrowers, as provided therein.
 
B.           Pursuant to the Prior Credit Agreement, Multimedia Games Holding
Company, Inc., a Texas corporation (formerly known as Multimedia Games),
MegaBingo International, LLC, a Delaware limited liability company, MGAM Systems
International, Inc., a Delaware corporation (which has since merged with and
into MGAM Systems, Inc.), Innovative Sweepstakes Systems, Inc., a Delaware
corporation (which has since merged with and into Multimedia Games Holding
Company, Inc., a Texas limited liability company), and MGAM Services, L.L.C., a
Delaware limited liability company (which has since merged with and into
Multimedia) (collectively, the “Original Guarantors”) executed and delivered to
Agent, for the benefit of the lenders under the Prior Credit Agreement, a
Guaranty dated as of April 27, 2007, with respect to the indebtedness of
Borrowers under the Prior Credit Agreement (“Prior Guaranty”).
 
C.           Borrowers have requested refinancing of the indebtedness under the
Prior Credit Agreement together with new credit facilities.  Certain of the
lenders under the Prior Credit Agreement, together with certain new lenders are
willing to provide the refinancing and new credit facilities on the terms and
conditions of that certain Amended and Restated Credit Agreement dated as of
August 3, 2011, among Borrowers, Agent and the financial institutions from time
to time signatory thereto (collectively the “Lenders” and individually, a
“Lender”), pursuant to which the Lenders have agreed to extend financial
accommodations to the Borrowers, as provided therein (“Credit Agreement”).
 
D.           As a condition to entering into and performing their respective
obligations under the Credit Agreement, the Agent and the Lenders have required
that the Prior Guaranty be amended and restated and that each of the Guarantors
provide to the Agent, for and on behalf of the Lenders this Guaranty.
 
E.           Each of the Guarantors desires to see the success of Borrowers and
furthermore, each of the Guarantors shall receive direct and/or indirect
benefits from extensions of credit made or to be made pursuant to the Credit
Agreement to Borrowers.
 
F.           The Agent is acting as agent for the Lenders pursuant to Section 12
of the Credit Agreement.
 
NOW, THEREFORE, to induce each of the Lenders to enter into and perform its
obligations under the Credit Agreement, each of the Guarantors has agreed to
amend and restate the Prior Guaranty in its entirety as set forth herein by
executing and delivering this guaranty (as amended and otherwise modified from
time to time, this “Guaranty”).
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Definitions. Unless otherwise provided herein, all capitalized
terms in this Guaranty shall have the meanings specified in the Credit
Agreement.
 
2.           Guaranty. Each of the Guarantors, hereby, jointly and severally,
guarantees to the Lenders the due and punctual payment to the Lenders when due,
whether by acceleration or otherwise, of all amounts, including, without
limitation, principal, interest (including interest accruing on or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding by or against any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such a
proceeding), and all other liabilities and obligations, direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter
incurred, which may arise under, out of, or in connection with all Indebtedness
under or in connection with the Credit Agreement or the other Loan Documents,
whether such Indebtedness is now existing or hereafter arising including but not
limited to:
 
(a)           the aggregate principal amount of all outstanding Advances under
the Credit Agreement together with all interest accrued thereon from time to
time pursuant to the terms and conditions of the Credit Agreement;
 
(b)           all fees and other payments due under the Credit Agreement;
 
(c)           any and all Letter of Credit Agreements executed or to be executed
by the Borrowers, from time to time pursuant to the Credit Agreement, and any
Letters of Credit issued or to be issued thereunder;
 
(d)           all extensions, renewals and amendments of or to the Credit
Agreement, any Notes (if issued thereunder), or such other Indebtedness, or any
replacements or substitutions therefor; and
 
(e)           all obligations of any Borrower or any Guarantor to any Lender
under any Hedging Transaction or pursuant to any agreement with any Lender for
any Lender Products;
 
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, and reasonable costs and expenses (including without limitation,
all reasonable fees and disbursements of counsel to the Agent or any Bank) or
otherwise, and each of the Guarantors hereby jointly and severally agrees that
if Borrowers shall fail to pay any of such amounts when and as the same shall be
due and payable, or shall fail to perform and discharge any covenant,
representation or warranty in accordance with the terms of the Credit Agreement,
the Letter of Credit Agreements or any of the other Loan Documents (subject, in
each case, to any applicable periods of grace or cure), each of such Guarantors,
will forthwith pay to the Agent, on behalf of the Lenders, an amount equal to
any such amount or cause Borrowers to do so, and will pay any and all damages
that may be incurred or suffered in consequence thereof by the Agent or any of
the Lenders and all reasonable expenses, including reasonable attorneys’ fees,
that may be incurred by the Agent in enforcing such covenant, representation or
warranty of Borrowers, and in enforcing the covenants and agreements of this
Guaranty.
 
3.           Unconditional Character of Guaranty. The obligations of each of the
Guarantors under this Guaranty shall be absolute and unconditional, and shall be
a guaranty of payment and not of collection, irrespective of the validity,
regularity or enforceability of the Credit Agreement, the Letter of Credit
Agreements, the Letters of Credit, or any of the other Loan Documents, or any
provision thereof, the absence of any action to enforce the same, any waiver or
consent with respect to or any amendment of any provision thereof (provided that
any amendment of this Guaranty shall be in accordance with the terms hereof),
the recovery of any judgment against any Person or action to enforce the same,
any failure or delay in the enforcement of the obligations of Borrowers under
the Credit Agreement, or any of the other Loan Documents, or any setoff,
counterclaim, recoupment, limitation, defense or termination whether with or
without notice to the Guarantors. Each of the Guarantors hereby waives
diligence, demand for payment, filing of claims with any court, any proceeding
to enforce any provision of the Credit Agreement, the Letter of Credit
Agreements, the Letters of Credit or any of the other Loan Documents, any right
to require a proceeding first against Borrowers, or against any other guarantor
or other party providing collateral, or to exhaust any security for the
performance of the obligations of Borrowers, any protest, presentment, notice or
demand whatsoever, and each Guarantor hereby covenants that this Guaranty shall
not be terminated, discharged or released except, subject to Section 5.8 hereof,
upon final payment in full of all Indebtedness due and to become due from
Borrowers as and to the extent described above, and only to the extent of any
such payment, performance and discharge. Each Guarantor hereby further covenants
that no security now or subsequently held by the Agent or the Lenders for the
payment of the Indebtedness of Borrowers to the Agent or to the Lenders under
the Credit Agreement, the Letter of Credit Agreements, the Letters of Credit or
the other Loan Documents (including, without limitation, any security for any of
the foregoing), whether in the nature of a security interest, pledge, lien,
assignment, setoff, suretyship, guaranty, indemnity, insurance or otherwise, and
no act, omission or other conduct of the Agent or the Lenders in respect of such
security, shall affect in any manner whatsoever the  unconditional obligations
of this Guaranty, and that the Agent and each of the Lenders in their respective
sole discretion and without notice to any of the Guarantors, may release,
exchange, enforce, apply the proceeds of and otherwise deal with any such
security without affecting in any manner the unconditional obligations of this
Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing, the obligations of the
Guarantors under this Guaranty, and the rights of the Agent to enforce the same,
on behalf of the Lenders by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected, to the extent permitted
by applicable law, by (i) any insolvency, bankruptcy, liquidation,
reorganization, readjustment, composition, dissolution, winding up or other
proceeding involving or affecting any or all of the Borrowers, any or all of the
Guarantors or any other person including any discharge of, or bar or stay
against collecting, all or any of the Indebtedness in or as a result of any such
proceeding; (ii) any change in the ownership of any of the capital stock (or
other ownership interests) of any or all of the Borrowers or any or all of the
Guarantors, or any other party providing collateral for any Indebtedness of
Borrowers covered by this Guaranty, or any of their respective Affiliates; (iii)
the election by the Agent or any Bank, in any bankruptcy proceeding of any
person, to apply or not apply Section 1111(b)(2) of the Bankruptcy Code; (iv)
any extension of credit or the grant of any security interest or lien under
Section 363 of the Bankruptcy Code; (v) any agreement or stipulation with
respect to the provision of adequate protection in any bankruptcy proceeding of
any person; (vi) the avoidance of any security interest or lien in favor of the
Agent or any Bank for any reason; (vii) any action taken by the Agent or any
Bank that is authorized by this paragraph or any other provision of this
Guaranty; or (viii) any other principle or provision of law, statutory or
otherwise, which is or might be in conflict with the terms hereof.
 
Each Guarantor assumes the risk of keeping itself informed concerning the
financial condition of the Borrowers and all other circumstances bearing upon
the risk of nonpayment of the Indebtedness of the Borrowers in favor of the
Agent and Lenders arising under the Loan Documents.
 
Each of the Guarantors hereby waives to the fullest extent possible under
applicable law:
 
(a)           any defense based upon the doctrine of marshaling of assets or
upon an election of remedies by Agent or the Lenders, including, without
limitation, an election to proceed by non-judicial rather than judicial
foreclosure;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal;
 
(c)           any duty on the part of Agent or any of the Lenders to disclose to
such Guarantor any facts Agent or the Lenders may now or hereafter know about
the Borrowers, regardless of whether Agent or any Bank has reason to believe
that any such facts materially increase the risk beyond that which such
Guarantor intends to assume or has reason to believe that such facts are unknown
to such Guarantor or has a reasonable opportunity to communicate such facts to
such Guarantor, since such Guarantor acknowledges that it is fully responsible
for being and keeping informed of the financial condition of the Borrowers and
of all circumstances bearing on the risk of non-payment of any Indebtedness
hereby guaranteed;
 
(d)           any claim for reimbursement, contribution, exoneration, indemnity
or subrogation, or any other similar claim, which such Guarantor may have or
obtain against the Borrowers, by reason of the existence of this Guaranty, or by
reason of the payment by such Guarantor of any Indebtedness or the performance
of this Guaranty or of any other Loan Documents, until the Indebtedness has been
repaid and discharged in full and no commitment to extend any credit under the
Credit Agreement or any of the Loan Documents (whether optional or obligatory),
or any Letter of Credit, remains outstanding, and any amounts paid to such
Guarantor on account of any such claim at any time when the obligations of such
Guarantor under this Guaranty shall not have been fully and finally paid shall
be held by such Guarantor in trust for Agent and the Lenders, segregated from
other funds of such Guarantor, and forthwith upon receipt by such Guarantor
shall be turned over to Agent in the exact form received by such Guarantor (duly
endorsed to Agent by such Guarantor, if required), to be applied to such
Guarantor’s obligations under this Guaranty, whether matured or unmatured, in
such order and manner as Agent may determine; and
 
(e)           any other event or action (excluding compliance by such Guarantor
with the provisions hereof) that would result in the discharge by operation of
law or otherwise of such Guarantor from the performance or observance of any
obligation, covenant or agreement contained in this Guaranty.
 
Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of its rights as discussed above and that the Agent and the
Lenders are relying on this waiver in extending credit to the Borrowers.
 
The Agent and each of the Lenders may deal with the Borrowers and any security
held by them for the obligations of the Borrowers in the same manner and as
freely as if this Guaranty did not exist and the Agent shall be entitled, on
behalf of the Lenders, without notice to any of the Guarantors, among other
things, to grant to the Borrowers such extension or extensions of time to
perform any act or acts as may seem advisable to the Agent (on behalf of the
Lenders) at any time and from time to time, and to permit the Borrowers to incur
additional indebtedness to the Agent, the Lenders, or any of them, without
terminating, affecting or impairing the validity or enforceability of this
Guaranty or the obligations of the Guarantors hereunder. Each Guarantor waives
all rights to participate in any security now or hereafter held by the Agent or
any Bank.
 
The Agent may proceed, either in its own name (on behalf of the Lenders) or in
the name of each or any of the Guarantors, or otherwise, to protect and enforce
any or all of its rights under this Guaranty by suit in equity, action at law or
by other appropriate proceedings, or to take any action authorized or permitted
under applicable law, and shall be entitled to require and enforce the
performance of all acts and things required to be performed hereunder by the
Guarantors. Each and every remedy of the Agent and of the Lenders shall, to the
extent permitted by law, be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.
 
 
 

--------------------------------------------------------------------------------

 
 
No waiver or release shall be deemed to have been made by the Agent or any of
the Lenders of any of their respective rights hereunder unless the same shall be
in writing and signed by or on behalf of the requisite Lenders as determined
pursuant to the Credit Agreement, and any such waiver shall be a waiver or
release only with respect to the specific matter and Guarantor or Guarantors
involved, and shall in no way impair the rights of the Agent or any of the
Lenders or the obligations of the Guarantors under this Guaranty in any other
respect at any other time.
 
At the option of the Agent, any or all of the Guarantors may be joined in any
action or proceeding commenced by the Agent against the Borrowers or any of the
other parties providing Collateral for any Indebtedness covered by this Guaranty
in connection with or based upon the Credit Agreement, the Letter of Credit
Agreements, the Letters of Credit or any of the other Loan Documents or other
Indebtedness, or any provision thereof, and recovery may be had against any or
all of the Guarantors in such action or proceeding or in any independent action
or proceeding against any of them, without any requirement that the Agent or the
Lenders first assert, prosecute or exhaust any remedy or claim against the
Borrowers and/or any of the other parties providing Collateral for any
Indebtedness covered by this Guaranty.
 
4.           Representations and Warranties. Each Guarantor (i) ratifies,
confirms and, by reference thereto (as fully as though such matters were
expressly set forth herein), represents and warrants with respect to itself (and
not on behalf of any other Guarantor) with respect to itself those matters set
forth in Sections 6.1 through 6.20 inclusive, and 6.21 through 6.25 of the
Credit Agreement to the extent applicable to such Guarantor and those matters
set forth in the recitals, and such representations and warranties shall be
deemed to be continuing representations and warranties true and correct in all
material respects so long as this Guaranty shall be in effect as if made on and
as of such date; and (ii) agrees not to engage in any action or inaction, the
result of which would cause an Event of Default.
 
5.           Miscellaneous.
 
5.1           Governing Law. This Guaranty has been delivered in Michigan and
shall be interpreted and the rights of the parties hereunder shall be determined
under the laws of, and be enforceable in, the State of Michigan.
 
5.2           Severability. If any term or provision of this Guaranty or the
application thereof to any circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Guaranty, or the application of such term
or provision to circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Guaranty shall be valid and enforceable to the fullest extent permitted by
law.
 
5.3           Notice. All notices or other communications to be made or given
pursuant to this Guaranty shall be sufficient if made or given as provided in
Section 13.6 of the Credit Agreement; or at such other addresses as directed by
any of such parties to the others, as applicable, in compliance with this
paragraph.
 
5.4           Right of Offset. Each of the Guarantors acknowledges the rights of
the Agent and of each of the Lenders, subject to the applicable terms and
conditions of the Credit Agreement, to offset against the Indebtedness of any
Guarantor to the Lenders under this Guaranty, any amount owing by the Agent or
the Lenders, or either or any of them to such Guarantors, whether represented by
any deposit of such Guarantors (or any of them) with the Agent or any of the
Lenders or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
5.5           Right to Cure. Each of the Guarantors shall have the right to cure
any Event of Default under the Credit Agreement or the other Loan Documents with
respect to obligations of the other Guarantors thereunder; provided that such
cure is effected within the applicable grace period or period for cure
thereunder, if any; and provided further that such cure can be effected in
compliance with the Credit Agreement.  Except to the extent of payments of
principal, interest and/or other sums actually received by the Agent or the
Lenders pursuant to such cure, the exercise of such right to cure by any
Guarantor shall not reduce or otherwise affect the liability of any other
Guarantor under this Guaranty.
 
5.6           Amendments. The terms of this Guaranty may not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever except as
provided herein and in accordance with the Credit Agreement. If required under
Section 7.13 of the Credit Agreement, future Domestic Subsidiaries of the
Borrowers shall become obligated as Guarantors hereunder (each as fully as
though an original signatory hereto) by executing and delivering to the Agent
and the Lenders a joinder agreement in the form attached to this Guaranty as
Exhibit A.
 
5.7           Joint and Several Obligation, etc. The obligation of each of the
Guarantors under this Guaranty shall be several and also joint, each with all
and also each with any one or more of the others, and may be enforced against
each severally, any two or more jointly, or some severally and some jointly. Any
one or more of the Guarantors may be released from its obligations hereunder
with or without consideration for such release and the obligations of the other
Guarantors hereunder shall be in no way affected thereby. The Agent, on behalf
of Lenders, may fail or elect not to prove a claim against any bankrupt or
insolvent Guarantor and thereafter, the Agent and the Lenders may, without
notice to any Guarantors, extend or renew any part or all of any Indebtedness of
the Borrowers under the Credit Agreement or otherwise, and may permit any such
Person to incur additional Indebtedness, without affecting in any manner the
unconditional obligation of each of the Guarantors hereunder. Such action shall
not affect any right of contribution among the Guarantors.
 
5.8           Release.  Upon the satisfaction of the obligations of the
Guarantors hereunder, and when none of the Guarantors is subject to any
obligation hereunder or under the Credit Agreement or any of the other Loan
Documents, the Agent shall deliver to such Guarantors, upon written request
therefor, (i) a written release of this Guaranty and (ii) appropriate discharges
of any Collateral provided by the Guarantors for this Guaranty; provided however
that, the effectiveness of this Guaranty shall continue or be reinstated, as the
case may be, in the event: (x) that any payment received or credit given by the
Agent or the Lenders, or any of them, is returned, disgorged, rescinded or
required to be re-contributed to any party as an avoidable preference,
impermissible setoff, fraudulent conveyance, restoration of capital or otherwise
under any applicable state, federal or law of any jurisdiction, including laws
pertaining to bankruptcy or insolvency, and this Guaranty shall thereafter be
enforceable against the Guarantors as if such returned, disgorged,
re-contributed or rescinded payment or credit has not been received or given by
the Agent or the Lenders, and whether or not the Agent or any Lender relied upon
such payment or credit or changed its position as a consequence thereof or (y)
that any liability is imposed, or sought to be imposed against the Agent or the
Lenders, or any of them, relating to the environmental condition of any of
property mortgaged or pledged to the Agent on behalf of the Lenders by any
Guarantor, any Borrower or any other party as collateral (in whole or part) for
any indebtedness or obligation evidenced or secured by this Guaranty, whether
such condition is known or unknown, now exists or subsequently arises (excluding
only conditions which arise after acquisition by the Agent or any Lender of any
such property, in lieu of foreclosure or otherwise, due to the wrongful act or
omission of the Agent or such Lenders, or any person other than the Borrowers,
the Subsidiaries, or Affiliates of the Borrowers or the Subsidiaries), and this
Guaranty shall thereafter be enforceable against the Guarantors to the extent of
all such liabilities, costs and expenses (including reasonable attorneys’ fees)
incurred by the Agent or Lenders as the direct or indirect result of any such
environmental condition but only for which the Borrowers is obligated to the
Agent and the Lenders pursuant to the Credit Agreement. For purposes of this
Guaranty “environmental condition” includes, without limitation, conditions
existing with respect to the surface or ground water, drinking water supply,
land surface or subsurface strata and the ambient air.
 
 
 

--------------------------------------------------------------------------------

 
 
5.9           Consent to Jurisdiction. Each of the Guarantors hereby irrevocably
submits to the non-exclusive jurisdiction of any United States federal or
Michigan state court sitting in Detroit, in any action or proceeding arising out
of or relating to this Guaranty or any of the other Loan Documents and
Guarantors hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in any such United States federal or
Michigan state court. Each of the Guarantors irrevocably consents to the service
of any and all process in any such action or proceeding brought in any court in
or of the State of Michigan (and to the receipt of any and all notices
hereunder) by the delivery of copies of such process to Guarantors at their
respective addresses specified in Section 5.3 hereof in the manner set forth
therein.
 
5.11           JURY TRIAL WAIVER. EACH OF THE GUARANTORS (AND THE AGENT AND EACH
OF THE LENDERS BY ACCEPTING THE BENEFITS HEREOF) HEREBY IRREVOCABLY AGREES TO
WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY AND ALL ACTIONS OR
PROCEEDINGS IN WHICH THE AGENT OR THE LENDERS (OR ANY OF THEM), ON ONE HAND, AND
ANY OF THE BORROWERS OR ANY OF THE GUARANTORS, ON THE OTHER HAND, ARE PARTIES,
WHETHER OR NOT SUCH ACTIONS OR PROCEEDINGS ARISE OUT OF THIS GUARANTY OR THE
OTHER LOAN DOCUMENTS OR OTHERWISE.
 
5.12           Limitation under Applicable Insolvency Laws. Notwithstanding
anything to the contrary contained herein, it is the intention of the
Guarantors, the Agent and the Lenders that the amount of the respective
Guarantor’s obligations hereunder shall be in, but not in excess of, the maximum
amount thereof not subject to avoidance or recovery by operation of applicable
law governing bankruptcy, reorganization, arrangement, adjustment of debts,
relief of debtors, dissolution, insolvency, fraudulent transfers or conveyances
or other similar laws (collectively, “Applicable Insolvency Laws”).  To that
end, but only in the event and to the extent that the Guarantor’s respective
obligations hereunder or any payment made pursuant thereto would, but for the
operation of the foregoing proviso, be subject to avoidance or recovery under
Applicable Insolvency Laws, the amount of the Guarantor’s respective obligations
hereunder shall be limited to the largest amount which, after giving effect
thereto, would not, under Applicable Insolvency Laws, render the Guarantor’s
respective obligations hereunder unenforceable or avoidable or subject to
recovery under Applicable Insolvency Laws.  To the extent any payment actually
made hereunder exceeds the limitation contained in this Section 5.12, then the
amount of such excess shall, from and after the time of payment by the
Guarantors (or any of them), be reimbursed by the Lenders upon demand by such
Guarantors.  The foregoing proviso is intended solely to preserve the rights of
the Agent and the Lenders hereunder against the Guarantors to the maximum extent
permitted by Applicable Insolvency Laws and neither any Borrower nor any
Guarantor nor any other Person shall have any right or claim under this Section
5.12 that would not otherwise be available under Applicable Insolvency Laws.
 


 
[SIGNATURES FOLLOW ON SUCCEEDING PAGES]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned Guarantors have executed this
Guaranty as of the date first above written.
 
 
Megabingo International, LLC,
a Delaware limited liability company
 
By:  Multimedia Games, Inc.
Title:  Manager
 
By:           /s/ Patrick J. Ramsey          
Name:  Patrick J. Ramsey
Title:  President
 
 
Multimedia Games Holding Company, Inc.,
a Texas corporation
 
By:           /s/ Patrick J. Ramsey          
Name:  Patrick J. Ramsey
Title: President and Chief Executive Officer
 
 
MGAM Technologies, LLC,
a Delaware limited liability company
 
By:  Multimedia Games, Inc.
Title:  Manager
 
By:           /s/ Patrick J. Ramsey          
Name:  Patrick J. Ramsey
Title:  President
 
 



 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Joinder Agreement
 
THIS JOINDER AGREEMENT is dated as of _________________, 20__ by
______________________________ (“New Guarantor”).
 
WHEREAS, pursuant to Section 7.13 of that certain Amended and Restated Credit
Agreement dated as of [August ___, 2011] (as amended or otherwise modified from
time to time, the “Credit Agreement”) by and among the financial institutions
from time to time signatory thereto (individually, a “Lender,” and, any and all
such financial institutions collectively, the “Lenders”), Comerica Bank, as
agent for the Lenders (in such capacity, “Agent”) and Multimedia Games, Inc., a
Delaware corporation (“Multimedia”) and MGAM Systems, Inc., a Delaware
corporation (“MGAM”, together with Multimedia, “Borrowers”, and each a
“Borrower”), and pursuant to Section 5.6 of that certain Guaranty dated as of
August ___, 2011 (as amended or otherwise modified from time to time, the
“Guaranty”) executed and delivered by the Guarantors named therein
(“Guarantors”) in favor of the Agent, for and on behalf of the Lenders, the New
Guarantor must execute and deliver a Joinder Agreement in accordance with the
Credit Agreement and the Guaranty.
 
NOW THEREFORE, as a further inducement to the Lenders to continue to provide
credit accommodations to the Borrowers, New Guarantor hereby covenants and
agrees as follows:
 
1.           All capitalized terms used herein shall have the meanings assigned
to them in the Credit Agreement unless expressly defined to the contrary.
 
2.           New Guarantor hereby enters into this Joinder Agreement in order to
comply with Section 7.13 of the Credit Agreement and Section 5.6 of the Guaranty
and does so in consideration of the Advances made or to be made from time to
time under the Credit Agreement (and the other Loan Documents, as defined in the
Credit Agreement), from which New Guarantor shall derive direct and indirect
benefit as with the other Guarantors (all as set forth and on the same basis as
in the Guaranty).
 
3.           New Guarantor shall be considered, and deemed to be, for all
purposes of the Credit Agreement, the Guaranty and the other Loan Documents, a
Guarantor under the Guaranty and hereby ratifies and confirms its obligations
under the Guaranty, all in accordance with the terms thereof.
 
4.           No Default or Event of Default (each such term being defined in the
Credit Agreement) has occurred and is continuing under the Credit Agreement.
 
5.           This Joinder Agreement shall be governed by the laws of the State
of Michigan and shall be binding upon New Guarantor and its successors and
assigns.
 


 
[Remainder Of Page Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned New Guarantor has executed and delivered
this Joinder Agreement as of __________________, 20__.
 
 

 
[NEW GUARANTOR]
 
By:____________________________________

 


 
 